UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: December 2012 Commission File Number: 001-35698 COLLABRIUM JAPAN ACQUISITION CORPORATION (Translation of registrant’s name into English) 16 Old Bond Street, London W1S 4PS (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.Form 20-FxForm40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Collabrium Japan Acquisition Corporation (the “Company”) has been informed by The PrinceRidge Group LLC, the underwriter in the Company’s initial public offering, that holders of the Company’s units will be able to separately trade the ordinary shares and warrants included in such units commencing on or about December 10, 2012.The ordinary shares and warrants will be listed on the Nasdaq Capital Market under the symbols JACQ and JACQW, respectively.Holders of units will need to have their brokers contact Continental Stock Transfer & Trust Company, the Company’s transfer agent, in order to separate the units into ordinary shares and warrants.Units not separated will continue to be listed on the Nasdaq Capital Market under the symbol JACQU.A copy of the Company’s press release, dated December 5, 2012, announcing the foregoing is included as Exhibit 99.1 to this Report of Foreign Private Issuer on Form 6-K. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 5, 2012 COLLABRIUM JAPAN ACQUISITION CORPORATION By: /s/ Koji Fusa Name: Koji Fusa Title: Chief Executive Officer 3 EXHIBIT INDEX Exhibit Description Press release. 4
